Citation Nr: 0804016	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-41 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claims for service connection for an 
acquired psychiatric disorder, to include passive-aggressive 
personality, dysthymic disorder, post-traumatic stress 
disorder (PTSD), and polysubstance abuse of heroin, morphine, 
narcotics, and alcohol.  

2.  Entitlement to service connection for Hepatitis B.  

3.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The issue of entitlement to service connection for a nervous 
disorder (passive-aggressive personality) was previously 
denied by the RO in January 1973.  The veteran was notified 
that month but did not submit a timely appeal.  Thus, the 
decision is final, and may be reopened only upon the 
submission of new and material evidence.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2007); 38 C.F.R. § 20.1104 
(2007).

Where a claim for service connection has been denied, and a 
current claim contains a different diagnosis, even one 
producing the same symptoms in the same anatomic system, a 
new decision on the merits is required.  Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  However, a new etiological 
theory does not constitute a new claim.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  

In this case, the Board has determined that although the 
veteran has submitted new claims for psychiatric disabilities 
other than passive-aggressive personality disorder, the Board 
finds that they represent nothing more than new etiological 
theories and not claims based on different diagnoses.  As 
will be indicated in the decision below, the diagnosis of 
dysthymic disorder was not of record at the time of the 
previous denial.  However, the veteran underwent numerous 
psychiatric evaluations during service, and it was 
specifically determined that the only psychiatric disorder 
shown was a personality disorder.  Moreover, the most recent 
VA examination ruled out dysthymic disorder and PTSD, and it 
was noted that the veteran's character pathology during 
service and thereafter showed drug and alcohol abuse "with 
no other signs or symptoms of any other psychiatric 
illness."  His substance abuse addiction was noted during 
service and considered at the time of the denial of his claim 
in 1973.  Therefore, the appellant's claims must all be 
considered on the basis of whether new and material evidence 
has been received to reopen his previously denied claim for a 
psychiatric disorder.  With that being said, the Board notes 
that as it will find that new and material evidence has been 
submitted, and the claim for service connection is reopened, 
no harm to the appellant can result from this approach.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The appellant was previously scheduled for a hearing at his 
local RO.  In a September 2006 request, he requested that 
this hearing be cancelled and that his appeal be considered 
on the evidence of record.  Therefore, the hearing request is 
deemed withdrawn, and the Board will proceed with 
adjudication of his claims.  


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder (passive-aggressive personality disorder) was denied 
in a January 1973 rating decision.  The veteran was notified 
of his procedural appellate rights by a letter that same 
month; however, he did not appeal the decision and it became 
final.  

2.  Evidence submitted since the January 1973 denial includes 
material that was not before the RO in January 1973 and which 
relates to an unestablished fact necessary to substantiate 
the claim.  

3.  The veteran's passive-aggressive personality disorder is 
not a disability within the meaning of legislation providing 
for compensation benefits.

4.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have an acquired 
psychiatric disorder, including dysthymic disorder, in 
service; that a psychosis did not arise within the one-year 
presumptive period; and that if an acquired psychiatric 
disorder is currently present, it is not related to the 
episodes of substance abuse in service or otherwise related 
to service.  

5.  The preponderance of the competent, probative evidence of 
record reflects that veteran's polysubstance abuse of heroin, 
morphine, narcotics, and alcohol is not of service origin and 
is not related to a service-connected disease or disability.  

6.  The veteran does not have a current diagnosis of PTSD.  

7.  The medical evidence shows that there are no current, 
chronic residuals of Hepatitis B.  

8.  The preponderance of the competent, probative evidence of 
record reflects that the veteran Hepatitis C was not 
manifested during service or for many years after service and 
did not develop as a result of disease or other event of 
during service, but rather is more likely due to the 
veteran's own willful misconduct.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO's denial of the claim of 
service connection for a psychiatric disorder is new and 
material.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).  

2.  An acquired psychiatric disorder was not incurred in 
service and a psychosis may not be presumed to have incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  The veteran's claim for service connection for 
polysubstance abuse of heroin, morphine, narcotics, and 
alcohol has no legal merit.  38 U.S.C.A. §§ 105, 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).

4.  Hepatitis B was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

5.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in January 2004 and September 2004 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Additionally, as to new and material claims, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran has been 
provided an explanation of the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought and what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial in the VCAA 
letters dated in 2004 mentioned above.  Further notice is not 
needed as the claim is being reopened.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).



Psychiatric Disorders

New and Material

Review of the record reflects that the veteran's claim for a 
psychiatric disorder (passive-aggressive personality 
disorder) was initially denied in January 1973 on the basis 
that the only psychiatric disorder shown during service was a 
personality disorder for which service connection could not 
be granted under the law.  See 38 C.F.R. § 3.303(c).  In 
making this determination, the RO considered the claimant's 
service treatment records which showed that drug abuse 
problems during service precipitated a psychiatric 
evaluation.  Examinations during service showed no acquired 
psychiatric disorder.  Rather, the diagnosis was of passive-
aggressive personality disorder.  The veteran was notified of 
this decision in January 1973.  The notice letter provided 
him with information as to his procedural and appellate 
rights.  He did not appeal this decision and it is final.  
38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in June 
2003, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp 2007).  Under 
the amended regulations, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

In this case, the evidence received since the RO's January 
1973 denial of service connection for a psychiatric disorder 
includes private and VA treatment records.  The VA records 
reflect treatment for variously diagnosed psychiatric 
disabilities.  The VA records include VA psychiatric 
examination reports dated in 2003 and 2005.  

As to the veteran's psychiatric claims, the Board finds that 
the VA records received subsequent to the 1973 denial 
constitute new and material evidence.  The evidence is new in 
that it contains information that was not considered at the 
time of the January 1973 decision.  The evidence is material 
because it purports to show treatment for psychiatric 
disabilities other than his personality disorder which was 
diagnosed during service after inservice psychiatric 
evaluation.  Thus, as the appellant has submitted new and 
material evidence, his claim is reopened.  

Before proceeding with a de novo review of the appellant's 
claim for service connection for a psychiatric disorder 
without returning it to the RO for initial consideration, the 
Board must first determine whether or not this would 
potentially harm the appellant's claims.  

The Board's review of the relevant documents in this case, to 
include the December 2005 statement of the case (SOC), shows 
that while the RO determined by rating decision in March 2004 
that new and material evidence had not been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include passive-aggressive 
personality disorder, dysthymic disorder, PTSD, and 
polysubstance abuse of heroin, morphine, narcotic, and 
alcohol, consideration was given to all evidence in the 
claims file to include that evidence considered by the RO in 
the 1973 denial.  This included the service treatment 
records.  In effect, the RO considered the claims for service 
connection for a psychiatric disorder, variously diagnosed, 
on a de novo basis.  Therefore, as the RO has already in 
effect considered the claims on a de novo basis, no harm can 
result to the appellant if the Board also considers his 
psychiatric claims on a de novo basis without returning it to 
the RO.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

In statements of record, the veteran asserts that his mental 
illness had its inception during active military service.  It 
increased in severity to the point what he began to self-
medicate with drugs and alcohol.  He contends that his 
condition worsened when he was transferred to Germany.  
There, he was exposed to racism, beatings of black soldiers, 
rioting, and escalating violence to the point where he felt 
unsafe even leaving the barracks.  The stress of his military 
service caused his mental illness and self-medication which 
resulted in his acquiring Hepatitis B and C.  

The veteran's service treatment records reflect that behavior 
problems (e.g., an immature personality and inability to 
control his use of heroin), precipitated psychiatric 
evaluation.  He was admitted for detoxification and 
psychiatric evaluation.  A medical officer's statement in 
1972 noted that the veteran's diagnosis (passive-aggressive 
personality disorder) represented a character and behavior 
disorder which rendered his unsuitable for active military 
service and not amenable to rehabilitation, retention, 
transfer, or psychotherapy.  The veteran was ultimately 
administratively discharged from service as a result.  

Post service treatment records reflect that the veteran was 
hospitalized at a VA facility from January 1973 through April 
1973 for treatment for heroin addiction.  He was in drug 
rehabilitation.  The record reflects additional treatment 
between 1973 and 1976 for methadone addiction.  Additional VA 
treatment records dated from 1997 through 2005 reflect that 
he underwent drug rehabilitation in 1993.  In September 1993, 
dysthymic disorder was diagnosed.  This disorder was also 
noted in subsequently dated VA records, often associated with 
alcohol dependence.  The VA records reflect ongoing treatment 
for a long history of alcohol and drug abuse.  

A VA treatment record from February 2005 reflects that the 
veteran was screened for PTSD.  Based on a history as related 
by the veteran, it was noted that he was positive for PTSD.  
Upon VA psychiatric examination in November 2005, the 
examiner noted that he reviewed the entire claims file.  He 
provided a summarization of the related documents in the 
claims file, to include reports of treatment during service 
and post service.  He examined the veteran for depression 
and/or any other acquired psychiatric conditions, to include 
PTSD.  

The examiner noted that the veteran was essentially nonverbal 
upon interview, answering only direct questions. During his 
interview, he minimized his past history of drug abuse.  He 
said that he was depressed, although he was unable to relate 
how he felt when he was depressed.  He denied the major signs 
or symptoms of depression, such as weight loss, loss or gain 
of appetite, sleeping difficulties, or suicidal thoughts or 
attempts.  Also, he refused to relate that he abused drugs 
and/or alcohol during this time.  

The veteran admitted to having no psychiatric 
hospitalizations except for hospitalizations for drug and 
alcohol abuse.  There was no use of psychiatric medications 
and no psychiatric care.  The veteran was vague about his 
alcohol use and generally attempted to minimize it noting 
that he drank about 3 times per week and consumed only 3 or 4 
drinks.  He was employed at the post office and had worked 
there for 31 years.  

On mental status examination, the veteran was neat and clean, 
alert and oriented.  He conversed spontaneously.  He spoke in 
a logical and coherent manner.  His behavior was pleasant and 
cooperative.  His affect was formal and appropriate for 
content of thought.  He stated that felt depressed, although 
there were no signs or symptoms of depression other than his 
statement.  The examiner opined that he did not look 
depressed.  There were no tears.  He denied suicidal ideation 
and denied changes in weight and sleep patterns.  His speech 
was normal in rate and volume.  He spoke in a slow, soft 
voice.  His thinking was clear with no evidence of any 
hallucinations and/or delusions.  The veteran was oriented to 
time, place, and person.  He had fair judgment.  He had 
little insight into his current difficulties.  

The final diagnoses included polysubstance abuse of heroin, 
morphine, narcotics, and alcohol.  

The examiner added that the veteran had a long history of 
character pathology with drug abuse.  His character pathology 
was documented by a medical officer in 1972 who stated that 
the veteran had a diagnosis which represented character or 
behavior disorder which rendered him unsuitable for active 
duty and not amenable to rehabilitation or psychotherapy.  
Moreover, his mental status exam showed no abnormalities of 
thinking and/or mood.  He exhibited no significant mental 
disease.  The veteran was mentally responsible and able to 
distinguish right from wrong and able to adhere to the right.  
The examiner noted that as a result of the exam, the veteran 
was given an administrative separation, and that there was 
nothing further in the claims file to document any other 
psychiatric problem, psychiatric disability, or psychiatric 
diagnosis.  

The examiner noted that the veteran's character pathology 
documented during his active duty time had continued since 
discharge as drug abuse and alcohol abuse "with no other 
signs or symptoms of any other psychiatric illness."  

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Personality disorders are not disabilities for which service 
connection is granted.  38 C.F.R. § 3.303(c) (2007).  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2007).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a appellant's own 
alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability. 
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  CAFC defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis - Psychiatric Disorders

The Board will address whether service connection is 
warranted for passive-aggressive personality disorder, 
dysthymic disorder, PTSD, or polysubstance abuse of heroin, 
morphine, narcotics, and alcohol.  

Initially, it is noted that the veteran did not manifest an 
acquired psychiatric disorder while on active duty.  As 
indicated in the evidence summarized above, the service 
treatment records reflect that the veteran abused drugs 
during service.  That fact and his immature behavior resulted 
in psychiatric evaluation which showed only a personality 
disorder which is not disability within the meaning of 
legislation providing for compensation benefits.  38 C.F.R. 
§ 3.303(c).

Post service records reflect ongoing treatment for drug and 
alcohol abuse.  In recent years, it was noted that the 
veteran's abuse was sometimes accompanied by depression, and 
in 2005 screening, the veteran was positive for PTSD (based 
on a history as provided by the veteran).  To clarify the 
veteran's psychiatric condition, a VA examination was 
conducted in November 2005.  And, as noted above, the 
examiner who reviewed the record and examined the veteran 
determined that the only psychiatric disorder present was 
polysubstance abuse of heroin, morphine, narcotics, and 
alcohol.  No other psychiatric illness was present.  

Even if it is assumed that previous diagnoses of dysthymic 
disorder are valid, there is no medical evidence to support 
the veteran's contention that such is related to service.  
Moreover, the positive screening of PTSD is noted, however, 
this disorder was specifically ruled out upon examination.  
As there is no current diagnosis of PTSD, entitlement to 
service connection may not be established.  Caluza v. Brown, 
7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

As to the veteran's drug and alcohol abuse, the laws and 
regulations provided above regarding this abuse, clearly 
establish that such abuse is not a disability for which 
service connection can be established or compensation is 
paid.  In addition, the appellant does not have any service-
connected disabilities, to include the psychiatric 
disabilities discussed above, on which entitlement to service 
connection on a secondary basis may be established.  
Therefore, this aspect of the appellant's claim does not 
present a basis for which relief may be granted, and has no 
legal merit.  As the disposition of this claim is based on 
law and not the facts of this case, the claims must be denied 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Hepatitis B and C

The veteran alleges that service connection is warranted for 
Hepatitis B and C in that these disorders were incurred 
during service due to drug and alcohol abuse which he 
attributes to the pressures of military duty.  

Service Connection

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA Letter 211B (98-110), November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims, which 
states in part as follows:

Population studies suggest hepatitis C can be sexually 
transmitted.  However, the chance for sexual transmission of 
[hepatitis C] is well below comparable rates for HIV/AIDS or 
hepatitis B infection. . . . The hepatitis B virus is 
heartier and more readily transmitted than [hepatitis C].  
While there is at least one case report of hepatitis B being 
transmitted by an airgun injection, thus far, there have been 
no case reports of hepatitis C being transmitted by an airgun 
transmission.  The source of infection is unknown in about 10 
percent of acute hepatitis C cases and in 30 percent of 
chronic hepatitis C cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated medical 
equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use. Despite 
the lack of any scientific evidence to document transmission 
of hepatitis C with airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

Historical Background

The service treatment records show that the veteran was seen 
for drug abuse during service.  This precipitated psychiatric 
evaluation which ultimately resulted in his discharge from 
active duty.  Shortly before discharge in November 1972, the 
veteran was seen again for drug abuse.  At that time, 
probable serum hepatitis was noted, and he was to undergo 
testing for such.  Results are not indicated in the service 
treatment records.  

Laboratory studies conducted during a January to April VA 
hospitalization for drug treatment were interpreted as 
normal.  No evidence of hepatitis was noted.

Post service treatment records include private documents 
dated in 1993 which reflect that the veteran had Hepatitis C.  
Post service records dated through 2005 also reflect an 
ongoing history of treatment for drug and alcohol abuse.  An 
October 2003 VA record notes this long history of abuse.  
This report shows that the veteran was referred for 
evaluation after his hepatitis profile showed a positive 
antibody test.  His history included the use of drugs, to 
include intravenously, and the daily intake of alcohol during 
service.  

Testing in 2003 reflected the presence of Hepatitis C with 
genotype 1.  The examiner attributed this to the veteran's 
alcohol intake.  It was also noted that he was positive for 
Hepatitis B core antibodies.  However, his Hepatitis B 
surface antibody was negative, and the Hepatitis B surface 
antigen was also negative.  The examiner noted that testing 
did not indicate carrier state but "just indicate[d] that 
the patient was exposed to the virus with immunity and he 
ha[d] a history of alcohol abuse."  

Symptoms of hepatitis consisted of intermittent abdominal 
pain.  Gastrointestinal problems were no indicated, and the 
examiner assessed the veteran's condition as "pretty 
unremarkable."  

A Conference Review Officer's Conference Report from 
September 2004 reflects that when the veteran was asked why 
he believed that he was entitled to service connection for 
Hepatitis C, he said that he thought he incurred the 
condition while using intravenous morphine with needles while 
in Germany during service.  He claimed that he experimented 
with drugs prior to service but increased his usage during 
service because of racial rioting and difficulties in Germany 
at the time.  

In a statement by the veteran received into the record in 
October 2004, the veteran also stated that he thought he 
might have incurred hepatitis after suing a dirty needle and 
becoming sick with a high fever.  He recalled that he was 
placed in a holding cell in a straight jacket.  He said that 
he never used intravenous drugs after service.  

Analysis - Hepatitis B and C

Initially, the Board notes that while the record reflects 
that the veteran was exposed to Hepatitis B in the past, no 
chronic residuals of that disorder are currently shown.  As 
reported by the VA doctor in 2003, he was exposed, but is not 
a carrier and he has immunity.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A. § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current disorder associated with Hepatitis B, the claim 
must be denied.

As for Hepatitis C, there is no competent evidence that the 
veteran had hepatitis C in service.  Hepatitis C was not 
diagnosed until 1993.  Such a lengthy period of time (more 
than 20 years) between service and the earliest postservice 
clinical documentation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a determination of service connection.  Maxson v. Gober, 230 
F. 3d 1330 (Fed. Cir. 2000).  Notably, while the veteran had 
some risk factors for hepatitis in service, there is no 
competent (medical) evidence that links his disability to 
risk factors in service other than illicit drug or alcohol 
abuse.  The only competent opinion of record that directly 
addresses the etiology of the veteran's hepatitis 
specifically links it to the veteran's alcohol use.  The law 
(38 U.S.C.A. § 1110) specifically prohibits compensation for 
disability due to alcohol and drug abuse.

In addition, the appellant does not have any service-
connected disabilities, to include the psychiatric 
disabilities discussed earlier, on which entitlement to 
service connection on a secondary basis may be established.  

Final Considerations as to the Claims Addressed Above

The veteran's contentions as to etiology of the conditions 
discussed above have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for psychiatric disorders and Hepatitis B 
and C.  These claims must be denied.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 17, 
2001).


ORDER

New and material evidence to reopen the claim for service 
connection for a psychiatric disability has been received.  
The appeal is allowed to this extent.

Entitlement to service connection for an acquired psychiatric 
disability, to include passive-aggressive personality 
disorder, dysthymic disorder, PTSD, or polysubstance abuse of 
heroin, morphine, narcotics, and alcohol is denied.  

Entitlement to service connection for hepatitis B is denied.  

Entitlement to service connection for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


